Exhibit 10.3

 

INTRAWARE, INC.

 

1996 STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.              NOTICE OF STOCK OPTION GRANT

 

                    .

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

Total Number of Shares Granted

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

Type of Option:

 

Incentive Stock Option

 

 

 

 

 

Nonstatutory Stock Option

Term/Expiration Date:

 

 

 

Vesting Schedule:

 

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

1/8th of the Shares subject to the Option shall vest six months after the
Vesting Commencement Date, and 1/48 of the Shares subject to the Option shall
vest each month thereafter, subject to the Optionee continuing to be an Employee
or Consultant on such dates.

 

--------------------------------------------------------------------------------


 

Termination Period:

 

This Option may be exercised for three months after Optionee ceases to be an
Employee or Consultant.  Upon the death or Disability of the Optionee, this
Option may be exercised for twelve months after Optionee ceases to be an
Employee or Consultant.  In no event shall this Option be exercised later than
the Term/Expiration Date as provided above.

 

II.            AGREEMENT

 

A.            Grant of Option. 

 

The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference.  Subject to Section 13 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

B.            Exercise of Option.

 

(A)           RIGHT TO EXERCISE.  THIS OPTION IS EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE NOTICE OF GRANT AND THE
APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION AGREEMENT.

 

(B)           METHOD OF EXERCISE.  THIS OPTION IS EXERCISABLE BY DELIVERY OF AN
EXERCISE NOTICE, IN THE FORM ATTACHED AS EXHIBIT A (THE “EXERCISE NOTICE”),
WHICH SHALL STATE THE ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES IN
RESPECT OF WHICH THE OPTION IS BEING EXERCISED (THE “EXERCISED SHARES”), AND
SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY
PURSUANT TO THE PROVISIONS OF THE PLAN.  THE EXERCISE NOTICE SHALL BE COMPLETED
BY THE OPTIONEE AND DELIVERED TO THE STOCK ADMINISTRATOR OF THE COMPANY.  THE
EXERCISE NOTICE SHALL BE ACCOMPANIED BY PAYMENT OF THE AGGREGATE EXERCISE PRICE
AS TO ALL EXERCISED SHARES.  THIS OPTION SHALL BE DEEMED TO BE EXERCISED UPON
RECEIPT BY THE COMPANY OF SUCH FULLY EXECUTED EXERCISE NOTICE ACCOMPANIED BY
SUCH AGGREGATE EXERCISE PRICE.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

 

--------------------------------------------------------------------------------


 

C.            Method of Payment.

 

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:


1.           CASH; OR

 


2.           CHECK; OR

 


3.           CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN; OR

 


4.           SURRENDER OF OTHER SHARES WHICH (I) IN THE CASE OF SHARES ACQUIRED
UPON EXERCISE OF AN OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR MORE THAN SIX
(6) MONTHS ON THE DATE OF SURRENDER, AND (II) HAVE A FAIR MARKET VALUE ON THE
DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE EXERCISED SHARES.

 

D.            Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee.  The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

E.             Term of Option.

 

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

 

F.             Tax Consequences. 

 

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

G.            Exercising the Option.


 


1.           NONSTATUTORY STOCK OPTION.  THE OPTIONEE MAY INCUR REGULAR FEDERAL
INCOME TAX LIABILITY UPON EXERCISE OF A NSO.  THE OPTIONEE WILL BE TREATED AS
HAVING RECEIVED COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL
TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE EXERCISED SHARES ON THE
DATE OF EXERCISE OVER THEIR AGGREGATE EXERCISE PRICE.  IF THE OPTIONEE IS AN
EMPLOYEE OR A FORMER EMPLOYEE, THE COMPANY WILL BE REQUIRED TO WITHHOLD FROM HIS
OR HER COMPENSATION OR COLLECT FROM OPTIONEE AND PAY TO THE APPLICABLE TAXING
AUTHORITIES AN AMOUNT IN CASH EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME
AT THE TIME OF EXERCISE, AND MAY REFUSE TO HONOR THE EXERCISE AND REFUSE TO
DELIVER SHARES IF SUCH WITHHOLDING AMOUNTS ARE NOT DELIVERED AT THE TIME OF
EXERCISE.


 

--------------------------------------------------------------------------------


 


2.           INCENTIVE STOCK OPTION.  IF THIS OPTION QUALIFIES AS AN ISO, THE
OPTIONEE WILL HAVE NO REGULAR FEDERAL INCOME TAX LIABILITY UPON ITS EXERCISE,
ALTHOUGH THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE EXERCISED SHARES ON
THE DATE OF EXERCISE OVER THEIR AGGREGATE EXERCISE PRICE WILL BE TREATED AS AN
ADJUSTMENT TO ALTERNATIVE MINIMUM TAXABLE INCOME FOR FEDERAL TAX PURPOSES AND
MAY SUBJECT THE OPTIONEE TO ALTERNATIVE MINIMUM TAX IN THE YEAR OF EXERCISE.  IN
THE EVENT THAT THE OPTIONEE CEASES TO BE AN EMPLOYEE BUT REMAINS A SERVICE
PROVIDER, ANY INCENTIVE STOCK OPTION OF THE OPTIONEE THAT REMAINS UNEXERCISED
SHALL CEASE TO QUALIFY AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX
PURPOSES AS A NONSTATUTORY STOCK OPTION ON THE DATE THREE (3) MONTHS AND ONE (1)
DAY FOLLOWING SUCH CHANGE OF STATUS.


 


3.           DISPOSITION OF SHARES.

 

(A)           NSO.  IF THE OPTIONEE HOLDS NSO SHARES FOR AT LEAST ONE YEAR, ANY
GAIN REALIZED ON DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL
GAIN FOR FEDERAL INCOME TAX PURPOSES.

 

(B)           ISO.  IF THE OPTIONEE HOLDS ISO SHARES FOR AT LEAST ONE YEAR AFTER
EXERCISE AND TWO YEARS AFTER THE GRANT DATE, ANY GAIN REALIZED ON DISPOSITION OF
THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL INCOME TAX
PURPOSES.  IF THE OPTIONEE DISPOSES OF ISO SHARES WITHIN ONE YEAR AFTER EXERCISE
OR TWO YEARS AFTER THE GRANT DATE, ANY GAIN REALIZED ON SUCH DISPOSITION WILL BE
TREATED AS COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME RATES) TO THE EXTENT
OF THE EXCESS, IF ANY, OF THE LESSER OF (A) THE DIFFERENCE BETWEEN THE FAIR
MARKET VALUE OF THE SHARES ACQUIRED ON THE DATE OF EXERCISE AND THE AGGREGATE
EXERCISE PRICE, OR (B) THE DIFFERENCE BETWEEN THE SALE PRICE OF SUCH SHARES AND
THE AGGREGATE EXERCISE PRICE.  ANY ADDITIONAL GAIN WILL BE TAXED AS CAPITAL
GAIN, SHORT-TERM OR LONG-TERM DEPENDING ON THE PERIOD THAT THE ISO SHARES WERE
HELD.

 

(C)           NOTICE OF DISQUALIFYING DISPOSITION OF ISO SHARES.  IF THE
OPTIONEE SELLS OR OTHERWISE DISPOSES OF ANY OF THE SHARES ACQUIRED PURSUANT TO
AN ISO ON OR BEFORE THE LATER OF (I) TWO YEARS AFTER THE GRANT DATE, OR (II) ONE
YEAR AFTER THE EXERCISE DATE, THE OPTIONEE SHALL IMMEDIATELY NOTIFY THE COMPANY
IN WRITING OF SUCH DISPOSITION.  THE OPTIONEE AGREES THAT HE OR SHE MAY BE
SUBJECT TO INCOME TAX WITHHOLDING BY THE COMPANY ON THE COMPENSATION INCOME
RECOGNIZED FROM SUCH EARLY DISPOSITION OF ISO SHARES BY PAYMENT IN CASH OR OUT
OF THE CURRENT EARNINGS PAID TO THE OPTIONEE.

 

H.            Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference.  The Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

I.              NO GUARANTEE OF CONTINUED SERVICE.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR

 

--------------------------------------------------------------------------------


 

PURCHASING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE OPTIONEE’S RELATIONSHIP AS AN EMPLOYEE OR CONSULTANT AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option
Agreement.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

 

OPTIONEE:

 

INTRAWARE, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Name

 

 

 

 

 

 

Residence Address

 

Title

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement (Grant #         ).  In
consideration of the Company’s granting his or her spouse the right to purchase
Shares as set forth in the Plan and this Option Agreement, the undersigned
hereby agrees to be irrevocably bound by the terms and conditions of the Plan
and this Option Agreement and further agrees that any community property
interest shall be similarly bound.  The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Plan or this Option Agreement.

 

 

 

 

 

 

 

 

Spouse of Optionee

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTRAWARE, INC.

 

1996 STOCK OPTION PLAN

 

EXERCISE NOTICE

 

Intraware, Inc.

25 Orinda Way

Orinda, California 94563

 

Attention:  Stock Administrator

 

 

1.             Exercise of Option.  Effective as of today,                     ,
       , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the Common Stock of Intraware,
Inc. (the “Company”) under and pursuant to the 1996 Stock Option Plan (the
“Plan”) and the Stock Option Agreement dated,         (the “Option Agreement”). 
The purchase price for the Shares shall be $        , as required by the Option
Agreement.

 

2.             Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price for the Shares.

 

3.             Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

4.             Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option. 
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 11 of the
Plan.

 

5.             Tax Consultation.  Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

 

--------------------------------------------------------------------------------


 

6.             Entire Agreement; Governing Law.  The Plan and Option Agreement
are incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

INTRAWARE, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Stock Administrator

Print Name

 

Its

 

 

 

Address:

 

Address:

 

 

 

 

 

Intraware, Inc.

 

 

25 Orinda Way

 

 

Orinda, California 94563

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

--------------------------------------------------------------------------------